27 N.J. Super. 279 (1953)
99 A.2d 377
MARY ANN EBERLE, PLAINTIFF-RESPONDENT,
v.
JOSEPH SOMONEK, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued September 21, 1953.
Decided September 23, 1953.
Before Judges EASTWOOD, JAYNE and FRANCIS.
Mr. John VR. Strong argued the cause for appellant (Messrs. Strong & Strong, attorneys).
Mr. Baruch S. Seidman argued the cause for respondent (Messrs. Burton & Seidman, attorneys).
The opinion of the court was delivered PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Ewart reported in 24 N.J. Super. 366 (Ch. 1953).